Citation Nr: 0326860	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  03-04 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for psychogenic 
gastrointestinal reaction.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for psoriasis.


REPRESENTATION

Veteran is represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The Board has granted the veteran's motion to advance the 
case on the docket for good cause. 


FINDINGS OF FACT

1.  In an August 1999 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for psychogenic gastrointestinal reaction; after the veteran 
was notified of the decision and of his appellate rights and 
procedures, he did not file a timely notice of disagreement 
and the decision became final.  

2.  The additional evidence received since the August 1999 
decision does not bear directly and substantially upon the 
issue of service connection for psychogenic gastrointestinal 
reaction as it is either cumulative or redundant of evidence 
previously submitted and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim. 

3.  In an August 1999 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for psoriasis; after the veteran was notified of the decision 
and of his appellate rights and procedures, he did not file a 
timely notice of disagreement and the decision became final.  

4.  The additional evidence received since the August 1999 
decision does not bear directly and substantially upon the 
issue of service connection for psychogenic gastrointestinal 
reaction as it is either cumulative or redundant of evidence 
previously submitted and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to decide fairly the merits of 
the claim. 


CONCLUSIONS OF LAW

1.  The August 1999 rating decision, denying the petition to 
reopen the claim of service connection for psychogenic 
gastrointestinal reaction, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a psychogenic 
gastrointestinal reaction.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The August 1999 rating decision, denying the petition to 
reopen the claim of service connection for psoriasis, became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

4.  New and material evidence has not been received to reopen 
the claim of service connection for psoriasis.  38 U.S.C.A. 
§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to 
assist claimants in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate his claim 
and inform him which portion of the information and evidence 
he is to provide and which portion VA will obtain on his 
behalf.  In a letter, dated in April 2001, addressing the 
VCAA, the RO notified the veteran of the evidence needed to 
substantiate his claim, namely, evidence of a current 
disability related to service and that VA would make 
reasonable efforts to obtain the records he so identified.  
He was also informed that he should submit the information in 
60 days.  In the January 2003 statement of the case, the RO 
cited 38 C.F.R. § 3.159, including subsection, § 3.159(b)(1), 
implementing the VCAA, providing actual notice of the 
pertinent VCAA provisions, including what information or 
evidence that the claimant is to provide to VA and what 
information or evidence that VA will obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the April 2003 supplemental statement of the case, the RO 
summarized the evidence accumulated to date, advising the 
veteran of the reasons for the decisions reached and that he 
had 60 additional days to further supplement his claim.  
Thereafter, the veteran indicated that he had reviewed the 
supplemental statement of the case, and that he had no 
additional evidence relevant to his claim, and that he wanted 
his case forwarded to the Board, waiving the 60-day period.  
In July 2003, he was notified of the pending transfer of his 
case to the Board and that he could submit additional 
evidence to the Board within 90 days of this notification or 
until the Board issues a decision, whichever occurred first.  
He did not identify any other evidence pertinent to his 
claims; rather, he and his representative moved to advance 
the Board's review of the appeal.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, there is no additional 
evidence to obtain.  For these reasons, the Board concludes 
that the duty to notify and the duty to assist under the VCAA 
have been complied with.  



Response to the Challenge of VCAA Compliance 

The veteran's representative argues that the VCAA requires 
notice to the veteran of the information or evidence needed 
to substantiate the claim prior to the adjudication of the 
claim, which was not done in this case. 

Clearly, the veteran was notified of the VCAA after the April 
2000 rating decision because the VCAA was not enacted until 
November 2000.  When the VCAA was enacted many cases, as was 
this one, were already at various stages of the VA 
adjudication and appeals process.  As a consequence, VA had 
to re-work these previously adjudicated cases to the address 
the new VCAA requirements.  If section 5103(a) notice was 
required without exception to only be given prior to the 
initial adjudication, this would mean that Congress intended 
all decisions issued by VA and still in their appeal period 
to have been vacated by the enactment of the VCAA.  Congress 
however did not specifically provide for this in the statute 
and no such intent can be inferred from either the statutory 
language or the legislative history of the VCAA. 

It is also argued that the VCAA notice itself was deficient 
because it failed to (1) specify in detail what evidence 
would substantiate the veteran's claim, for example, whether 
"buddy" statements would help substantiate the claim; and 
(2) explain various legal bases to award service connection, 
for example, presumptive service connection and aggravation 
of a pre-existing disease or disorder. 

In the April 2001 letter, referred to above, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and that he could submit statements from other than doctors 
who knew of his condition.  While the term "buddy" was not 
used, it is reasonably clear that a lay statement was an 
acceptable form of evidence.  This was subsequently 
reinforced in the January 2003 statement of the case, where 
there is a specific reference to lay evidence in the context 
of substantiating a claim.  As for the legal basis for the 
RO's determination, the RO notified the veteran in the April 
2003 supplemental statement of the case, that the issue was 
whether new and material evidence had been received to reopen 
the claims, which is the proper legal characterization of the 
issues. 

As for the argument that the veteran was not given the 
statutory one-year from the date of the VCAA notice to 
substantiate his claim, the United States Court of Appeals 
for the Federal Circuit held that a provision in 38 C.F.R. 
§ 3.159(b)(1), implementing the VCAA, that required a 
response to VCAA in less than the statutory one-year period 
was invalid.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  Despite the now defect in the April 2001 
notice, that is, the veteran was notified to submit a 
response in 60 days, and as it remains unsettled under the 
law as to how to account for the one-year period, the veteran 
in fact has had more than the statutory one-year period from 
April 2001 to submit evidence to substantiate his pending 
claim.

For these reasons, no further procedural action is required 
to comply with the VCAA. 

The Most Recent Final Denial of the Claim

In an August 1999 rating decision, the RO denied the 
veteran's petition to reopen the claim of service connection 
for psychogenic gastrointestinal reaction and psoriasis 
because he had not submitted new and material evidence.  
After the RO notified the veteran of his procedural and 
appellate rights, he did not initiate an appeal of the RO's 
decision within one year of the date of the letter notifying 
him of denial and the rating decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

To reopen a claim, new and material evidence must be 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

While there has been a recent amendment to 38 C.F.R. § 
3.156(a) during the appeal period, the amended version 
applies only to claims filed on or after August 29, 2001.  
Because the veteran's claim was filed prior to that date, the 
pre-amended version applies.  No other standard than that 
articulated in the regulation applies to the determination 
whether evidence is new and material.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In the April 2003 supplemental statement of the case, the RO 
cited the pre-Hodge standard for determining whether evidence 
is new and material.  Where the claims in question have been 
finally rejected at the RO level and not appealed, as here, 
the Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  What the RO may 
have determined is this regard is irrelevant. See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996) (The Board does not 
have jurisdiction to consider a claim, which it had 
previously denied unless new and material evidence is 
presented.).  Since the veteran has not been prejudiced by 
RO's determination, the Board may proceed.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (The role of prejudicial error 
in a procedural defect regarding notice on the issue). 

Procedural History and Evidence Previously Considered  

In order to determine whether the additional evidence is new 
and material, a summary of the evidence previously of record 
and considered follows.  

1.  Psychogenic Gastrointestinal Reaction

The service medical records disclose that the veteran was 
first diagnosed with acute gastroenteritis (cause unknown) in 
October 1950.  In December 1950, the diagnosis was changed to 
psychogenic gastrointestinal reaction (vomiting).  There is 
no record of food poisoning, a blood transfusion or a 
grenade-training incident, requiring hospitalization.  A 
Board of Medical Survey determined that the psychogenic 
gastrointestinal reaction (vomiting) had existed prior to 
service and it was not aggravate by service.  The veteran was 
found unfit for service and discharged. 

After service in 1951, the veteran submitted his original 
claim of service connection for psychogenic gastrointestinal 
reaction, which was denied by the RO in April and July 1951 
on the grounds that there was clear and convincing evidence, 
rebutting the presumption of soundness, and that the 
condition was not aggravated by service.  After notice of his 
right to appeal, the veteran did not appeal the decision.

In October 1958, the veteran filed a petition to reopen the 
same matter alleging that he had ptomaine poisoning in 
service that developed into a stomach condition.  He did not 
submit any evidence.  The RO denied the petition because no 
new evidence was submitted.    

In May 1996, the veteran again sought to reopen his claim.  
The RO determined that new and material evidence had not been 
submitted to reopen the claim.  After notice of his 
procedural and appellate rights, the veteran did not timely 
appeal the RO's decision.  

The RO accepted the veteran's December 1997 statement as a 
claim to reopen.  In support of his claim, the veteran denied 
that he made the statement recorded in the January 1951 
Medical Board report that he first vomited blood three years 
before service.  He attached a copy of the report of the 
Board of Medical Survey, highlighting the statement.  In a 
June 1998 rating decision, the RO determined that the 
evidence was not new and material and denied reopening of the 
claim.  After notice of his procedural and appellate rights, 
the veteran did not appeal the RO's decision. 

In July 1999, the veteran again filed a petition to reopen 
the same claim.  In August 1999, the RO denied the petition 
on the grounds that the additional evidence submitted with 
the July 1999 petition, consisting solely of copies of 
service medical records previously reviewed, was merely 
duplicative and did not constitute new and material evidence 
to reopen the claim.  After notice of his procedural and 
appellate rights, the veteran did not appeal the RO's 
decision.    

Psoriasis

The service medical records are negative of any findings of 
psoriasis.  The records do show that an October 1950 physical 
examination revealed chest acne with many comedones.  In 
November 1950, acne on the face, chest and back was noted.  

The RO initially denied service connection for psoriasis in a 
July 1996 rating decision on grounds that psoriasis was not 
shown during service. After notice of his procedural and 
appellate rights, the veteran did not timely appeal the RO's 
decision.  

The RO accepted the veteran's December 1997 statement as a 
claim to reopen.  In a June 1998 rating decision, the RO 
determined that the evidence was not new and material and 
denied reopening of the claim.  After notice of his 
procedural and appellate rights, the veteran did not appeal 
the RO's decision. 

In July 1999, the veteran again filed a petition to reopen 
the same claim.  In August 1999, the RO denied the petition 
on the grounds that the additional evidence submitted with 
the July 1999 petition, consisting solely of copies of 
service medical records previously reviewed, was merely 
duplicative and did not constitute new and material evidence 
to reopen the claim.  After notice of his procedural and 
appellate rights, the veteran did not appeal the RO's 
decision.     

Current Claims to Reopen

In March 2000, the veteran petitioned the RO to reopen the 
claims of service connection for psychogenic gastrointestinal 
reaction and psoriasis.  After the RO denied the petition in 
April 2000, the veteran perfected an appeal to the Board. 

The evidence to be reviewed for sufficiency to reopen the 
claims is the evidence submitted since the most recent final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Thus, evidence submitted since the RO's 
August 1999 decision is of concern for the purpose of 
reopening the claims.  



The additional evidence consists of the following. 

Psychogenic Gastrointestinal Reaction
 
Item (1) consists of a January 2000 letter from W.H., M.D., 
who stated that he was treating the veteran for 
gastroesophageal reflux disease (GERD).  This statement does 
not in any way relate GERD to the psychogenic 
gastrointestinal reaction or bear directly and substantially 
upon the question of whether the psychogenic gastrointestinal 
reaction was aggravated by service. 

Item (2) consists of a transcript of the RO hearing in 
December 2000, at which time the veteran testified that had a 
nervous stomach disorder, vomited, and expelled blood some 
time following his participation in hand grenade training in 
service, and he denied being sick before service.  The denial 
of a nervous stomach prior to service is duplicative of the 
statement the veteran made in support of his claim in 
December 1997, which the RO has previously considered and 
rejected.  As for the statement of treatment after a training 
incident, the service medical records previously considered 
clearly document treatment for vomiting blood in October 
1950.  Whether the vomiting was associated with a training 
incident of which there is no record or not, is not material 
to the question of whether the psychogenic gastrointestinal 
reaction was aggravated by service. 

Item (3) consists of clinical records from VA medical 
facilities in Houston and Beaumont, Texas, for treatment 
between 1994 and 2002.  The records document a history of 
gastroesophageal reflux disease (GERD) and a blood 
transfusion for a injury in service, but does not in any way 
relate GERD or any other condition to the psychogenic 
gastrointestinal reaction or bear directly and substantially 
upon the question of whether the psychogenic gastrointestinal 
reaction was aggravated by service. 

Item (4) consists of two lay statements, dated in June 2001, 
in which the witnesses stated that for 14 years the veteran 
has had numerous health problems, including acid reflux 
disease and psoriasis.  One of the witnesses stated the 
veteran attributed his health problems to service.  The 
statements are recitations of personal knowledge of the 
veteran's medical history and do not bear directly and 
substantially upon the question of whether the psychogenic 
gastrointestinal reaction was aggravated by service. 

Item (5) consists of a statement from the veteran's employer, 
dated in June 2001, which shows that the veteran was on a 
medical leave of absence from October 1978 to December 1989.  
No medical reason is given for the leave of absence.  The 
statement does not bear directly and substantially upon the 
question of whether the psychogenic gastrointestinal reaction 
was aggravated by service. 

Items (6) and (7) consists of clinical records of D.L.D., 
M.D., W.C., M.D., and J.S.D., M.D., dated from 1988 to 1999, 
and records from 1978 to 1999 of the Lake Charles Medical and 
Surgical Clinic, along with records of R.L., M.D., and 
M.C.T., M.D., which are unrelated to the question of whether 
the psychogenic gastrointestinal reaction was aggravated by 
service. 

For the reasons articulated, the additional evidence is new 
and material under 38 C.F.R. § 3.156(a) (2001). 

Psoriasis

Item (1) consists of a letter from M.C., M.D., a 
dermatologist, dated in January 2000, who stated that the 
veteran has been treated for psoriasis since February 1998.  
This statement does not in any way relate psoriasis to 
service.  

Item (2) consists of transcript of the hearing at the RO in 
December 2000, at which time the veteran testified that 
psoriasis began in service.  The veteran is not competent as 
a layperson to offer a medical diagnosis or a medical opinion 
as to whether psoriasis was related to service or to any 
condition shown in service, such as acne.  Since the veteran 
is not competent to offer such testimony, the testimony does 
not bear directly and substantially on the question of 
whether psoriasis had onset in service.   

Item (3) consists of clinical records from VA medical 
facilities in Houston and Beaumont, Texas, for treatment 
between 1994 and 2002.  The records document psoriasis on the 
body and face, but do not in any way link psoriasis to 
service.  

Item (4) consists of lay statements, dated in June 2001, 
discussed above, in which the witnesses stated that the 
veteran has had numerous health problems, including acid 
reflux disease and psoriasis.  One of the witnesses stated 
the veteran attributed his health problems to service.  The 
statements do not bear directly and substantially upon the 
question of whether psoriasis had onset in service. 

Item (5) consists of a statement from the veteran's employer, 
dated in June 2001, which shows that the veteran was on a 
medical leave of absence from October 1978 to December 1989.  
No medical reason is given for the leave of absence.  
The statement therefore does not bear directly and 
substantially upon the question of whether the psoriasis had 
onset in service. 

Items (6) and (7) consists of clinical records of D.L.D., 
M.D., W.C., M.D., and J.S.D., M.D., dated from 1988 to 1999, 
and records from 1978 to 1999 of the Lake Charles Medical and 
Surgical Clinic, along with records of R.L., M.D., and 
M.C.T., M.D., which are unrelated to the question of whether 
the psoriasis is related to service. 

Item (8) consists of two color photographs submitted by the 
veteran showing marks appearing as red spots all over his 
body.  This evidence is cumulative of evidence previously 
considered, that is, the post-service treatment of psoriasis.  

For the above reasons, the additional evidence is not new and 
material under 38 C.F.R. § 3.156(a)(2001). 
                                                                                             
(Continued on next page.)



ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for psychogenic 
gastrointestinal reaction.  

New and material evidence has not been presented to reopen 
the claim of service connection for psoriasis.  


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



